DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I drawn to Figures 1-5 and claims 1, 2 and 4 in the reply filed on 5/4/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/21.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 1 – 43; 51.
Figure 6 – 43; 51.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Specification
The disclosure is objected to because of the following informalities:
The following reference characters are shown in the drawings and not mentioned in the description:
Figure 1 – 43; 51.
Figure 6 – 43; 51.
Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio U.S. Patent No. 6,513,839.

With regard to claim 1, as seen in Figure 1, Nishio discloses a resin tube fitting connectable to a tube, while allowing a longitudinal end of the tube to be put therein, the fitting comprising:
a body (at 1) including a sleeve (at 2) that allows the longitudinal end of the tube (at 10) to be put therein;
an inner ring (at 8) including a press-in portion (at 13) that is configured to be pressed into the longitudinal end of the tube, and to be put inside the sleeve (at 2) together with the longitudinal end of the tube in which the press-in portion is put; and
a union nut (at 9) including a connector (at 9A) that is configured to, aiming at connecting the longitudinal end of the tube to the body, be screwed (via threads 18, 3) to an outer periphery of the body to allow the longitudinal end of the tube to be put radially between the connector and the press- in portion of the inner ring when the press-in portion is put inside the sleeve of the body together with the longitudinal end of the tube, wherein:
the inner ring and the union nut are made of resin (column 6, lines 7-8), which has a property of contracting in response to change in ambient temperature (an inherent property of resin).
But Nishio does not expressly disclose that a radial contraction rate of the connector of the union nut is designed to be higher by 0.05% or more than that of the press-in portion of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a radial contraction rate of the connector of the union nut be designed to be higher by 0.05% or more than that of the press-in portion of the inner ring to provide a predetermined sealing force and ensure a resistance to the tube slipping off during usage as taught by Nishio.

With regard to claim 2, Nishio discloses wherein the inner ring and the union nut are made of the same kind of resin (column 6, lines 7-8).

With regard to claim 4, and as seen in Figure 1, Nishio discloses wherein the union nut (at 9) has a pressing portion (at 9B) configured to, when the connector is screwed to the outer periphery of the sleeve, press the longitudinal end of the tube (at 10) from an outer radius onto the press-in portion, which is put inside the sleeve together with the longitudinal end of the tube but does not expressly disclose that the radial contraction rate of the pressing portion is designed to be higher than that of the press-in portion of the inner ring.  Nishio teaches that designing the pressing portion (at 9B) to have a higher contraction rate would provide a sealing force and prevent the tube from slipping off (column 4, lines 9-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the radial contraction rate of the pressing portion be 

Conclusion
Nishio ‘164, Nishio ‘266, Nishio ‘123, Fujii ‘361 and Hyobu ‘256 are being cited to show other examples of resin tube fittings with a body including a sleeve, an inner ring and a union nut.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679